Citation Nr: 1027757	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-20 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 
1954.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death.

The appellant appeared and testified before the undersigned at a 
hearing held at the RO in December 2007.  A transcript is of 
record.

In April 2008, the Board issued a decision denying the 
appellant's claim.  The appellant appealed the Board decision to 
the United States Court of Appeals for Veterans Claims (Court) 
and in a May 2009 Order, the Court vacated and remanded the 
Board's decision on grounds that a required supplemental 
statement of the case had not been issued.

In October 2009, the Board remanded this matter for further 
procedural and evidentiary development, to include a VA medical 
opinion, which was obtained in January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its October 2009 Remand, the Board instructed the RO to secure 
an opinion from a VA physician with the appropriate expertise to 
review and provide a medical opinion as to the cause of the 
Veteran's death.  Unfortunately, in this matter the Board's 
instructions were not complied with.  

In response to the Board's October 2009 Remand, a VA opinion was 
obtained in January 2010.  A VA psychologist opined as to the 
cause of the Veteran's death, however, he noted that "to the 
extent that the inactivity led to the pneumonia...[this] 
contention...would need to be evaluated by someone in medicine 
before it could be accepted."

When the duty to obtain a medical opinion is triggered, that duty 
includes obtaining additional examinations necessary to provide a 
meaningful opinion.  Daves. v. Nicholson, 21 Vet. App. 46, 51 
(2007).  

In a March 2010 letter to the RO, the appellant's representative 
argued that the January 2010 VA opinion was inadequate, in that 
the examiner did not answer the question posed in the Board's 
remand as to whether the anxiety medication taken by the Veteran 
contributed to the Veteran developing a fatal condition (i.e., 
did the inactivity caused by the drug lead to the Veteran 
contracting pneumonia).

Under Stegall v. West, 11 Vet. App. 268, 271 (1998); where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Therefore, further development is necessary before the Board can 
adjudicate this claim on appeal. 

Based on the appellant's testimony and other evidence of record, 
the Board finds that a remand is again required in order to 
secure a VA medical opinion to determine whether the service-
connected disabilities contributed to the development of the 
fatal pneumonia or hastened the Veteran's death. 38 U.S.C.A. § 
5103A; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see 
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be referred to 
a VA physician with appropriate expertise to 
review and provide a medical opinion as to 
whether the Veteran's service connected 
disabilities, specifically, his service-
connected anxiety disorder, contributed to 
the cause of his death (e.g., hastened death 
or rendered him less capable of resisting the 
conditions that caused death).  

In this regard, the examiner should consider 
the contention that the anxiety disorder 
required the use of medication that caused 
the Veteran to become less active and sedate, 
thereby leading to the onset of pneumonia and 
infection.

      2.  The examiner should provide a rationale 
for the 
opinion.  

The examiner is advised that the appellant is 
competent to report observable symptoms and 
injuries, and that these reports must be 
considered in formulating the requested 
opinion.

3.  The agency of original jurisdiction 
should review the medical opinion and insure 
that it contains the information requested in 
this remand.

4.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be issued before the case is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

